DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/25/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of copending Application No. 15/835552 (herein reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Application
8. (currently amended) A system for digital video content mapping, the system comprising: a computer system comprising: a 

creating content tokens from a plurality of instances digital video content, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, each content token describing an audio, visual, or both an audio and visual aspect of a particular instance of digital video content, each instance of digital video content being provided to a content delivery system by a content provider:;


identifying related content tokens in the plurality of instances of digital video content; and

determining a strength of relationship between the instances of the digital video content by identifying a frequency of the related content tokens relative to the
instances of digital video content, the frequency being a numerical tally of the
number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency 

creating a relationship map indicating the determined strengths of a relationship between the plurality of instances of digital video content, wherein a strength of relationship between first and second instances of digital video content is determined from respective frequencies that a particular content token appears within the first and second instances of digital video content.

















9.    (previously presented) The system of claim 8, further comprising:



10.    (previously presented) The system of claim 8, further comprising:

recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the duration of occurrence indicating a time or a duration of a content token within a respective instance of digital video content.

11.    (previously presented) The system of claim 8, further comprising:

updating the relationship map based on the identified frequency of the content tokens.

12.    (previously presented) The system of claim 11, further comprising:

designating a high strength of the relationship between the identified instances in response to a high frequency of related content tokens; and designating a low strength of the relationship between the identified instances 

13.    (previously presented) The system of claim 12, wherein the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the content tokens.

14.    (original) The system of claim 8, wherein the cognitive analysis of the digital video content includes an extraction of data from the digital video content, the data being selected from the group consisting of: audio data, visual data, and metadata.

15.    (currently amended) A cccomputer program product for digital video content mapping, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method, comprising:

creating content tokens from a plurality of instances digital video content, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, each content token describing an 

identifying related content tokens in the plurality of instances of digital video content; 

determining a strength of relationship between the instances of the digital video content by identifying a frequency of the related content tokens relative to the instances of digital video content, the frequency being a numerical tally of the number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by

the frequency of the content tokens in the respective instances of the digital video

content; and

creating a relationship map indicating the determined strengths of relationship between the plurality of instances of digital video content, wherein a strength of relationship between first and second instances of digital video content is determined from respective frequencies that a particular content token appears within the first and second instances of digital video content.



performing a cognitive analysis of the content tokens using a content extraction engine being part of a software application stored on a computer readable storage medium of the computer, the content extraction engine including application program interfaces (APIs) for the parsing of the digital video content and for the identifying of the content tokens.

17.    (previously presented) The computer program product of claim 15, further comprising:

recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the duration of occurrence indicating a time or a duration of a content token within a respective instance of digital video content.

18.    (previously presented) The computer program product of claim 15, further comprising: 

updating the relationship map based on the identified frequency of the content tokens.



designating a high strength of the relationship between the identified instances in response to a high frequency of related content tokens; and

designating a low strength of the relationship between the identified instances in response to a low frequency of related content tokens.

20.    (previously presented) The computer program product of claim 19, wherein the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the content tokens.









creating content tokens from a plurality of instances of digital video content by a computer, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, each content token describing an audio, visual, or both an audio and visual aspect of a particular instance of digital video content, each instance of digital video content being provided to a content delivery system by a content provider;

identifying related content tokens in the plurality of digital video content; 


determining, by the computer, a strength of relationship between the instances of the
digital video content by identifying a frequency of the related content tokens relative to the instances of digital video content, the frequency being a numerical tally of the number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency of the content tokens in the 

creating a relationship map, by the computer, indicating determined strengths of relationship between the plurality of instances of digital video content, wherein a strength of relationship between first and second instances of digital video content is determined from respective frequencies that a particular content token appears within the first and second instances of digital video content.


Claim 1 of reference application does not recite system for digital video content mapping, the system comprising: a computer system comprising: a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to perform the steps of the method. However, using a computer system having a processor, a computer readable storage medium, and program instructions as recited to perform the steps of the methods is obvious to one skilled in the art.

2.    (previously presented) The method of claim 1, further comprising:



3.    (previously presented) The method of claim 1, further comprising:

recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the duration of occurrence indicating a time or a duration of a content token within a respective instance of digital video content.

4.    (previously presented) The method of claim 1, further comprising:

updating the relationship map based on the identified frequency of the content tokens.

5.    (previously presented) The method of claim 4, further comprising:

designating a high strength of the relationship between the identified instances in response to a high frequency of related content tokens; and designating a low strength of the relationship between the identified instances 

6.    (previously presented) The method of claim 5, wherein the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the content tokens.

7.    (original) The method of claim 1, wherein the cognitive analysis of the digital video content includes an extraction of data from the digital video content, the data being selected from the group consisting of: audio data, visual data, and metadata.

See claim 1 of reference application above.




















































See claim 2 of reference application above.













See claim 3 of reference application above.








See claim 4 of reference application above.








See claim 5 of reference application above.












See claim 6 of reference application above.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbieri et al. (US 2009/0041356 A1 – hereinafter Barbieri).
Regarding claim 8, Barbieri discloses a system for digital video content mapping, the system comprising: a computer system comprising: a computer processor ([0031] – a processor on a personal computer), a computer-readable storage medium ([0032] – a computer readable medium), and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to perform a method ([0031]-[0032] – executable computer program code stored the data carrier, e.g. a computer-readable medium to be executed by the processor to perform operations of a method), comprising: creating content tokens from a plurality of instances of digital video content, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, each content token describing an audio, visual, or both an audio and visual aspect of a particular instance of digital video content ([0042]-[0049] – creating a set of different content descriptors, each of which is a token, for each segment of a video sequence, the tokens comprising location and presence of faces, person identification, and keywords etc. – the video sequence is the recited video content, each segment of the plurality of segments of the video sequence corresponds to a recited instance of video content as further described in at least [0040]-[0041]), each instance of digital video content being provided to a content delivery system by a content provider (Fig. 3; [0073] – each of the instances being provided by a DVD player, which corresponds to the recited content provider, to the device 210, which corresponds to the recited content delivery system because the device 210 is a device that delivers content to at least device 230); identifying related content tokens in the plurality of instances of digital video content ([0058]-[0066] – identifying at least similar or same keywords); and determining a strength of relationship between the instances of the digital video content by identifying a frequency of the related content tokens relative to the instances of digital video content, the frequency being a numerical tally of the number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency of the content tokens in the respective instances of the digital video content ([0058]-[0066] – determining a weight indicating a strength of relationship between segments of the digital video content by identifying at least a number of co-occurrences of the same keyword, the weight is given by number of co-occurrences of the keyword); and creating a relationship map indicating the determined strengths of relationship between the plurality of instances of digital video content, wherein a strength of relationship between first and second instances of digital video content is determined from respective frequencies that a particular tag content token appears within the first and second instances of digital video content (Fig. 2; [0067]-[0069] – generating a graph indicating the determined strengths, which are weights, of relationship between the plurality of segments of digital video content, each of which is an instance of the digital video content, the strength of relationship between first and second segments or instances of the digital video content is determined from respective frequencies that a particular tag content token, which is a keyword which is identified as “same” in the two segments of digital video content as described in at least [0061]).
([0042]-[0049] – using content extraction engine including an API being part of the program code stored on the computer readable medium as described in at least [0031]-[0032]).
Regarding claim 10, Barbieri also discloses recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the duration of occurrence indicating a time or a duration of a content token within a respective instance of digital video content ([0062]-[0065] – recording at least a duration of occurrence to determine an amount of overlapping time where a token appears in two segments).
Regarding claim 11, Barbieri also discloses updating the relationship map based on the identified frequency of the content tokens ([0058]-[0066]; Fig.2 – updating the graph with corresponding values of weights).
	Regarding claim 12, Barbieri also discloses designating a high strength of the relationship between the identified instances of digital video content in response to a high frequency of related content tokens; and designating a low strength of the relationship between the identified instances of digital video content in response to a low frequency of related content tokens ([0058]-[0066] – designating a weight indicating a strength of relationship between segments of the digital video content by identifying at least a number of co-occurrences of the same keyword, the weight is given by number of co-occurrences of the keyword).
	Regarding claim 13, Barbieri also discloses the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the related content tokens ([0058]-[0066]; Fig. 2 – the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the related content tokens as reflected via corresponding values of weights, e.g. high values indicating high strength of the relationship and low values indicating ow strength of the relationship).
	Regarding claim 14, Barbieri also discloses the cognitive analysis of the digital video content includes an extraction of data from the digital video content, the data being selected from the group consisting of: audio data, visual data, and metadata ([0042]-[0049] – including extraction of audio, visual, textual data, information about which persons are present etc.).
	Claim 15 is rejected for the same reason as discussed in claim 8 above.
	Claim 16 is rejected for the same reason as discussed in claim 9 above.
	Claim 17 is rejected for the same reason as discussed in claim 10 above.
	Claim 18 is rejected for the same reason as discussed in claim 11 above.
	Claim 19 is rejected for the same reason as discussed in claim 12 above.
	Claim 20 is rejected for the same reason as discussed in claim 13 above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG Q DANG/Primary Examiner, Art Unit 2484